                                                                                          FILED
                                                                                          CLERK
UNITED STATES DISTRICT COURT                                                   2:13 pm, Sep 13, 2019
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X                          U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                                                                                  LONG ISLAND OFFICE
           -against-                                           OPINION & ORDER
                                                               19-CR-245 (SJF)

VALERIE CINCINELLI,

                           Defendant.
-------------------------------------------------------X
 FEUERSTEIN, J.

      I.      Introduction

           On May 17, 2019, defendant Valerie Cincinelli (“Defendant”) was arrested on a criminal

complaint and charged with murder for hire in violation of 18 U.S.C. § 1958(a) and 2. On that

same date, inter alia, the Honorable Anne Y. Shields, United States Magistrate Judge, upon the

Government’s motion, held a detention hearing and entered a permanent order of detention.

           On or about May 29, 2019, Defendant was indicted on two (2) counts of murder for hire

in violation of 18 U.S.C. §§ 1958(a) and 3551, et seq., and one (1) count of obstruction of justice

in violation of 18 U.S.C. §§ 1512(c)(1) and 1512(c)(2) and 3551, et seq.

           Pending before the Court is Defendant’s application for pre-trial release on conditions

pursuant to 18 U.S.C. § 3142. During the bail hearing held before this Court on June 17, 2019,

inter alia, decision was reserved on Defendant’s application pending a psychological evaluation

of Defendant pursuant to 18 U.S.C. §§ 4241 and 4247.



II.        Analysis

           “Under the Bail Reform Act, a court is required to order the pretrial release of a

defendant on personal recognizance or after execution of an appearance bond ‘unless the judicial


                                                           1
officer determines that such release will not reasonably assure the appearance of the person as

required or will endanger the safety of any other person or the community.’” United States v.

Boustani (“Boustani II”), 932 F.3d 79, 81 (2d Cir. 2019) (quoting 18 U.S.C. § 3142(b)); accord

United States v. Zherka, 592 F. App’x 35 (2d Cir. Feb. 5, 2015) (summary order). “If the district

court determines that release on the defendant’s personal recognizance creates a risk of flight or

a danger to the community, ‘the law still favors pre-trial release,’ United States v. Sabhnani, 493

F.3d 63, 75 (2d Cir. 2007), but ‘subject to the least restrictive further condition, or combination

of conditions, that [the court] determines will reasonably assure the appearance of the person as

required and the safety of any other person and the community,’ 18 U.S.C. § 3142(c)(1)(B).”

Zherka, 592 F. App’x at 35-36; accord Boustani II, 932 F.3d at 81.

       However, pursuant to 18 U.S.C. § 3142(e), this Court “must order detention if it ‘finds

that no condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.’” United States v.

Baig, 536 F. App’x 91, 92 (2d Cir. Sept. 20, 2013) (summary order); accord Boustani II, 932

F.3d at 81. “In making this determination, the court must hold a hearing, [18 U.S.C.] § 3142(f),

and consider (1) ‘the nature and circumstances of the offense charged’; (2) ‘the weight of the

evidence against the person’; (3) ‘the history and characteristics of the person’; and (4) ‘the

nature and seriousness of the danger to any person or the community that would be posed by the

person’s release,’ id. § 3142(g).” Baig, 536 F. App’x at 92; accord Boustani II, 932 F.3d at 81. In

its analysis of the third factor, the court must consider, inter alia, “the person’s character,

physical and mental condition, family ties, employment, financial resources, length of residence

in the community, community ties, past conduct, history relating to drug or alcohol abuse,




                                                   2
criminal history, and record concerning appearance at court proceedings.” Baig, 536 F. App’x at

92 (quoting 18 U.S.C. § 3142(g)(3)(A)).

       “In seeking pretrial detention, the government bears the burden of establishing risk of

flight by a preponderance of the evidence and dangerousness by clear and convincing evidence.”

United States v. Barone, 387 F. App’x 88, 90 (2d Cir. July 23, 2010) (summary order) (citing 18

U.S.C. § 3142(f) and Sabhnani, 493 F.3d at 75); accord United States v. Artis, 607 F. App’x 95,

96 (2d Cir. June 23, 2015) (summary order). “In addressing the Bail Act factors, the Second

Circuit has noted that a ‘serious risk of obstruction of justice may qualify as a danger to the

community.’” United States v. Bruno, 89 F. Supp. 3d 425, 430 (E.D.N.Y. 2015) (quoting United

States v. LaFontaine, 210 F.3d 125, 134-35 (2d Cir. 2000)); accord Zherka, 592 F. App’x at 35.

       In making its decision, the Court has had the benefit of, and has taken into consideration,

inter alia, a series of recorded conversations and text messages between Defendant and the father

of one of the allegedly intended victims; the psychological evaluation of Defendant conducted by

clinical psychologist Barry Rosenfeld on July 26, 2019; and the transcript of a July 25, 2019

hearing before the Honorable Jeffrey A. Goodstein, Justice of the Supreme Court of the State of

New York, County of Nassau, in the matter assigned Index Number 200061/2018 (the “Family

Court Hearing”), which involves one of the allegedly intended victims. Without drawing any

conclusions about the merits of the case, the Court finds that the strength of the evidence

presented by the Government weighs in favor of the Defendant’s continued detention. See, e.g.

United States v. Boustani (“Boustani I”), 356 F. Supp. 3d 246, 253 (E.D.N.Y. 2019), aff’d, 2019

WL 2070656 (2d Cir. Mar. 7, 2019) (“[S]ignificant evidence, including extensive

documentation, of a defendant’s role in a crime may weigh against release.”); United States v.

Choudhry, 941 F. Supp. 2d 347, 354 (E.D.N.Y. 2013), appeal withdrawn, No. 13-1877 (2d Cir.



                                                  3
Aug. 21, 2013) (finding that the evidence against the defendant, including the multiple

transcribed conversations in which the defendant was recorded communicating threats to kill

multiple people, weighed “strongly in favor of pretrial detention.”)

       The nature and seriousness of the charged crimes is acknowledged by both parties. The

Grand Jury indictment charges: (i) that in or about and between February 2019 and May 2019,

Defendant did knowingly and intentionally use and cause another to use one or more facilities of

interstate commerce, to wit: one or more cellular telephones, with intent that a murder be

committed (a) in violation of New York Penal Law Section 125.25, to wit: the murder of “John

Doe,” and (b) in violation of New Jersey Code of Criminal Justice Section 2C:11-3 and New

York Penal Law Section 125.25, to wit: the murder of “Jane Doe,” individuals whose identity is

known to the Grand Jury, as consideration for the receipt of, and as consideration for a promise

and agreement to pay, something of pecuniary value, in violation of 18 U.S.C. §§ 1958(a) and

3551, et seq.; and (ii) that on or about May 17, 2019, Defendant did knowingly, intentionally and

corruptly (a) alter, destroy, mutilate and conceal one or more records, documents and objects, to

wit: an iPhone 6 cellular telephone, and an iPhone X Max cellular telephone, and the files,

communications and images contained thereon, and attempt to do so, with the intent to impair

such items’ integrity and availability for use in an official proceeding, to wit: the Grand Jury

investigation of the murder for hire offenses charged in Counts One and Two of the indictment,

in violation of 18 U.S.C. §§ 1512(c)(1), 1512(c)(2) and 3551, et seq. That two (2) of the offenses

charged involve a crime of violence, one (1) of which also involves a minor victim, strongly

weighs in favor of finding that Defendant is a danger to the community, particularly when

considered in conjunction with her recorded and texted statements vis-a-vis the allegedly

intended victims. These statements indicate, inter alia, Defendant’s strong resentment against



                                                 4
both the minor victim because of her relationship with her father, Defendant’s paramour; and her

former husband because he may be entitled to share her pension. Contrary to defense counsel’s

arguments, the best that can be said of Defendant’s statements, from her perspective, is that some

were ambiguous.

       Accordingly, the Court finds by clear and convincing evidence that Defendant poses a

danger to the safety of the allegedly intended victims and the community, particularly in light of

the serious risk that Defendant would attempt to obstruct justice, as evidenced by her alleged

conduct in destroying and/or attempting to destroy evidence prior to her arrest and her

disobedience of court directives while in custody. Upon consideration of the factors under 18

U.S.C. § 3142(g), particularly the nature and seriousness of the crimes charged; the lengthy term

of incarceration Defendant faces if convicted; the strength of the Government’s evidence; and

Defendant’s personal characteristics and history, particularly her lack of impulse control and

remorse and her defensiveness, as found by Dr. Rosenfeld and demonstrated by Defendant’s

conduct underlying the Family Court Hearing, the Court finds that there is no condition or

combination of conditions of release that will reasonably assure the safety of the allegedly

intended victims and the community.

       Although the substantial bail package proffered on Defendant’s behalf and her ties in the

community might serve to mitigate any risk of flight, in no way do they provide any assurance

that Defendant would not seek to destroy evidence, as the Government contends that she has

already done, or to continue to disobey court directives, especially in light of the lack of impulse

control and defensiveness found by Dr. Rosenfeld and demonstrated by Defendant’s conduct

underlying the Family Court Hearing; nor do they indicate any protection for the allegedly

intended victims or from the possibility that they would be in danger should she be released.



                                                 5
Accordingly, upon the present record, the Court finds by clear and convincing evidence that

there is no condition or combination of conditions of release that could be imposed which would

reasonably assure the safety of the allegedly intended victims and the community. Therefore,

Defendant’s motion for pretrial release is denied.



III.   Conclusion

       For the reasons set forth above, Defendant’s motion for pretrial release pursuant to 18

U.S.C. § 3142(e) is denied.



SO ORDERED.

                                                     _______/s/ Sandra J. Feuerstein____
                                                     Sandra J. Feuerstein
                                                     United States District Judge
Dated: September 13, 2019
       Central Islip, New York




                                                 6
